t c memo united_states tax_court leonard o parker jr petitioner v commissioner of internal revenue respondent docket no 4053-03l filed date leonard o parker jr pro_se hieu c nguyen for respondent memorandum findings_of_fact and opinion colvin judge petitioner lived in new orleans louisiana when he filed an offer_in_compromise relating to his tax years respondent’s taxpayer advocate’s office asked respondent to place a 45-day hold on collection for those years on date respondent sent petitioner a notice_of_determination concerning collection action s under sec_6320 and or in which respondent determined the filing of a tax_lien relating to those tax years was appropriate petitioner timely requested a hearing under sec_6320 respondent informed petitioner by letter that respondent had scheduled a conference at respondent’s appeals_office in jackson mississippi to be held days after the date respondent sent the letter in the letter respondent requested that petitioner provide not later than days after the date respondent sent the letter any documents he wished to have considered at that conference jackson mississippi is about miles from new orleans respondent has an appeals_office in new orleans but did not schedule the conference there the sole issue for decision is whether respondent was required to provide petitioner an opportunity for a hearing at the appeals_office closest to petitioner’s residence we hold that respondent was see 115_tc_329 sec_301_6320-1 q a-d7 proced admin regs we will remand this case to respondent with instructions to comply with this requirement findings_of_fact some of the facts are stipulated and are so found section references are to the internal_revenue_code in effect during the relevant years petitioner resided in torrance california when he filed the petition a petitioner’s tax returns petitioner filed tax returns for in which he reported income of dollar_figure for dollar_figure for and dollar_figure for petitioner paid no tax for those years except for dollar_figure that he paid with his return respondent assessed the tax reported on petitioner’s returns for those years b filing of the notice_of_federal_tax_lien and the hold placed on collection actions by the taxpayer_advocate in petitioner filed a form_656 offer_in_compromise for and a request to abate interest and penalties with respect to with respondent’s new orleans louisiana taxpayer advocate’s office petitioner submitted another offer_in_compromise and request to abate interest and penalties after respondent lost his first one on date respondent’s automated collection service acs requested that a notice_of_federal_tax_lien be filed relating to petitioner’s tax years on date an employee in respondent’s office in new orleans prepared and signed a notice_of_federal_tax_lien for petitioner’s tax years on date respondent filed with the orleans parish recorder’s office a notice_of_federal_tax_lien relating to petitioner’s tax_liabilities for tax years also on that day ms claudis m holmes holmes an employee of respondent’s new orleans taxpayer advocate’s office told petitioner that a 45-day hold would be placed on all collection actions relating to petitioner’s tax_liabilities pending her resolution of petitioner’s concerns holmes called respondent’s acs office on date to request that acs delay collection on date respondent sent petitioner a notice that the federal_tax_lien relating to petitioner’s income_tax liabilities for tax years had been filed the lien was recorded on date c petitioner’s request for a hearing on date petitioner timely filed a form request for a collection_due_process_hearing form directs taxpayers who receive a notice_of_federal_tax_lien filing your right to a hearing under sec_6320 to use this form to request a hearing with the irs office of appeals petitioner’s request contained his new orleans address and telephone number in his hearing request he alleged that the notice of tax_lien_filing was untimely that an offer_in_compromise was pending and that the taxpayer_advocate had placed a hold on collection petitioner became a permanent resident of southern california later in this finding is based on the trial record rather than the administrative record we are not limited to review of the administrative record in deciding cases brought under sec_6330 123_tc_85 court reviewed appeals officer suzanne l magee magee sent a letter dated date to petitioner’s new orleans address informing petitioner that she had scheduled a conference on date ie days after she sent the letter in respondent’s jackson mississippi appeals_office jackson mississippi is about miles from new orleans magee wrote in part i have scheduled the conference you requested on this case for the date and time shown above please let me know within days from the date of this letter whether this is convenient if you wish to discuss this by telephone rather than coming to my office please notify me at the above number our meeting will be informal and you may present facts arguments and legal authority to support your position if you plan to present or discuss new material please send me copies at least five days before our meeting you should prepare statements of fact as affidavits or sign them under penalties of perjury assuming normal time for mail delivery magee’s schedule gave petitioner little or no time to submit materials magee requested that petitioner provide any documents to be considered at the hearing in jackson not later than days after the date magee sent the letter magee did not tell petitioner nor did petitioner realize that the proposed conference was the hearing under sec_6320 petitioner had requested when he submitted the form petitioner received magee’s date letter on date days before the date magee had chosen for the conference also on date petitioner faxed a response to magee stating that he was unable to attend or adequately prepare for the conference in jackson and that magee’s deadline for sending affidavits and documents in advance of the conference had already passed he stated that he will be available for the conference via telephone but he did not waive his right under sec_301_6320-1 q a-d7 proced admin regs to have a hearing at respondent’s office d the date telephone call and events leading to respondent’s determination petitioner and magee spoke by telephone on date during the telephone call petitioner said inter alia that the notice_of_federal_tax_lien had been filed prematurely and that the taxpayer advocate’s office had placed a hold on collection actions petitioner wrote letters and sent faxes to magee and other employees of respondent between march and date petitioner asked that respondent provide him with copies of respondent’s records relating to his offers in compromise requests for abatement of interest and penalties and requests for assistance from the taxpayer advocate’s office and he told magee that the amount that respondent sought to collect for was incorrect because respondent had not applied a credit from a later year to those years e respondent’s notice_of_determination on date respondent issued to petitioner a notice_of_determination concerning collection action s in which respondent determined that the filing of the tax_lien for was appropriate petitioner timely filed a petition in the petition petitioner disputed the underlying tax_liabilities for and on the grounds that respondent had not applied a credit from a later year to those years and contended that respondent recorded the tax_lien despite the fact that the taxpayer_advocate had placed a 45-day hold on collection days earlier respondent’s contentions opinion respondent contends that a respondent was not required to provide petitioner an opportunity for a hearing at the appeals_office closest to petitioner’s residence and b petitioner waived any right to a hearing because petitioner had a telephone conference with magee in lieu of attending the conference at jackson mississippi congress contemplated the withdrawal of a federal_tax_lien in appropriate circumstances such as after the involvement of the taxpayer_advocate see sec_6323 whether respondent was required to offer a hearing in respondent’s appeals_office closest to petitioner’s residence respondent contends that in the form petitioner did not request a hearing at one of respondent’s appeals offices we disagree the fact that magee offered petitioner an opportunity for a conference at one of respondent’s appeals offices suggests that respondent believed as did petitioner that petitioner had requested a hearing at respondent’s appeals_office if we sustain respondent’s contention that a request for a hearing on form is not a request for a hearing at an appeals_office form would become a trap for the unwary because there is nothing on form informing taxpayers of their right under sec_6320 and the accompanying regulations to request a hearing at an appeals_office respondent contends that respondent is not required to provide a hearing at one of respondent’s appeals offices respondent cites sec_301_6320-1 q a-d6 proced admin regs respondent however overlooks sec_301 sec_301_6320-1 q a-d6 proced admin regs provides cdp hearings are informal in nature and do not require the appeals officer_or_employee and the taxpayer or the taxpayer’s representative to hold a face-to-face meeting a cdp hearing may but is not required to consist of a face-to-face meeting one or more written or oral communications between an appeals officer_or_employee and the taxpayer or the taxpayer's continued d q a-d7 proced admin regs which provides that if a taxpayer receives notice that a lien or levy has been filed and requests a hearing at respondent’s appeals_office the taxpayer must be offered an opportunity for a hearing at the appeals_office closest to the taxpayer’s residence see katz v commissioner t c pincite sec_301_6320-1 q a-d7 proced admin regs we conclude that petitioner requested a hearing by filing form respondent was required to provide him with an opportunity for a hearing at the appeals_office closest to his residence katz v commissioner supra sec_301_6320-1 q a-d7 proced admin regs whether petitioner was provided an opportunity for a hearing at the appeals_office closest to his residence petitioner lived in new orleans when he requested a hearing under sec_6320 respondent had an appeals_office in new orleans at all times relevant to this case respondent did not continued representative or some combination thereof sec_301_6320-1 q a-d7 proced admin regs provides q-d7 if a taxpayer wants a face-to-face cdp hearing where will it be held a-d7 the taxpayer must be offered an opportunity for a hearing at the appeals_office closest to taxpayer’s residence provide petitioner an opportunity for a hearing at the appeals_office closest to his residence whether petitioner waived his right to a hearing at respondent’s appeals_office respondent contends that petitioner waived his right to a hearing at respondent’s appeals_office by agreeing to hold a telephone conference and by failing to specifically request that the hearing be at the appeals_office we disagree petitioner did not explicitly or implicitly waive his right to a hearing at respondent’s appeals_office in appropriate circumstances we may remand a case to the appeals_office for further investigation and consideration of the taxpayer’s contentions see 117_tc_183 we will remand this case with instructions to respondent to offer petitioner a hearing at the appeals_office closest to petitioner’s current residence in southern california to reflect the foregoing an appropriate order will be issued
